Citation Nr: 1719353	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  15-03 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania (RO)

THE ISSUE

Entitlement to recognition of the appellant as the surviving spouse of the Veteran for the purpose of VA benefits.


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served as a Regular Philippine Scout from March 1, 1942 to August 28, 1946 and as a Special Philippine Scout from September 9, 1946 to May 18, 1949.  He served on active duty with the Navy from November 1954 to August 1979.  He died in November 2013.  The appellant claims recognition as his surviving spouse for VA death benefits. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2014 administrative decision issued by the RO that, in pertinent part, denied surviving spouse status on the basis that the marriage between the appellant and the deceased Veteran was terminated due to divorce prior to the Veteran's death.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant claims VA death benefits, to include Dependency and Indemnity Compensation (DIC), as the surviving spouse of the Veteran, who died in November 2013.   

When a veteran dies, his or her surviving spouse may be eligible to VA death benefits, to include DIC benefits, death compensation, and death pension.  See 38 U.S.C.A. §§ 1121, 1310, 1541 (West 2014); 38 C.F.R. § 3.50 (a) (2016).  In order to establish her status as claimant, it must be shown that the appellant had a valid marriage to the Veteran.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

A surviving spouse for VA purposes is defined as a person whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1 (j) (2016) and who was the spouse of the Veteran at the time of the Veteran's death; and (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse; and (2) has not remarried or has not since the death of the Veteran lived with another and held himself/herself out openly to the public to be the spouse of such other person.  See 38 C.F.R. §§ 3.50 (b), 3.53 (2016).  A surviving spouse may qualify for pension, compensation, or dependency and indemnity compensation under the appropriate circumstances.  38 C.F.R. § 3.54 (2016).

38 C.F.R. § 3.1 (j) further defines "marriage" as "a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the rights to benefits accrued."  See also 38 U.S.C.A. 103 (c).  Thus, the standard of proof outlined in the applicable local law for determining whether or not a marriage existed between the appellant and veteran applies and trumps the "benefit of the doubt" standard generally applicable in the processing of a claim for VA benefits.  See Burden v. Shinseki, 25 Vet. App. 178 (2012).  The Court has also indicated that VA must pay specific attention to the way in which the applicable local law is applied.  See Scott v. Principi, 3 Vet. App. 352, 354-57 (1992)

In jurisdictions where marriages other than by ceremony are recognized, marriage is established by the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as married, and whether they were generally accepted as such in the communities in which they lived.  Marriage may also be established by any other secondary evidence which reasonably supports a belief by the adjudicating activity that a valid marriage actually occurred.  38 C.F.R. § 3.205 (a).

In the absence of conflicting information, proof of marriage which meets the requirements of paragraph (a) of this section together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid. 38 C.F.R. § 3.205 (b).

The record shows that the Veteran and the appellant were married in Spain in September 1962 and they divorced in November 1984.  The appellant asserts that she has lived with the Veteran continuously in Spain from the date of the marriage until the date of his death.  The appellant also asserts that at the time of her marriage to the Veteran, she was not aware of any reason the marriage might not be legally valid.  See the May 2014 DIC formal application.  The appellant asserts that after the divorce, she lived with the Veteran and took care of him.  See the January 2015 VA Form 9.  In a statement received in April 2013, the Veteran asserted that post traumatic stress disorder destroyed his marriage that had been good for over 17 years and they divorced.  He further stated that years after, they reconciled amicably and were co-living and cohabitating together as husband and wife.  He stated that she was his nurse and caregiver now that he was housebound.  An April 2013 VA report of examination for housebound status indicates that the examiner noted that the Veteran was only able to leave his home with the assistance of his wife. 

This evidence raises the issue of whether the Veteran and the appellant's cohabitation for many years constituted a valid common-law marriage, or common-law equivalent marriage, which would satisfy the marriage requirements.  In light of this evidence, the Board finds that the AOJ on remand should consider whether the Veteran and the appellant had a common law marriage that was valid under the law of the place where they resided at the time of the marriage which in this case is Spain.    

If common law marriage is not recognized in Spain, the appellant should be provided proper notice to the effect that VA may deem the marriage as valid for VA purposes under some circumstances.  See Colon v. Brown, 9 Vet. App. 104 (1996).  Specifically, under 38 C.F.R. § 3.52 (2016), an otherwise invalid marriage may be "deemed valid" if the following conditions are met: (a) the purported marriage occurred 1 year or more before the Veteran died (or at any time if a child was born to them before or during the marriage); (b) the claimant entered into the purported marriage with no knowledge of the legal impediment; (c) the claimant lived with the Veteran continuously from the date of marriage to the date of death; and (d) no claim has been filed by a legal surviving spouse who has been found to be entitled to gratuitous VA benefits.  The AOJ should consider this theory of entitlement.  The Board finds that due process mandates that this issue be remanded to the AOJ for adjudication in the first instance.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the appellant clarify whether she believed that her cohabitation with the Veteran constituted a legally valid form of marriage.  Additionally, ask the appellant to submit documentation that she and the Veteran held themselves out as husband and wife during this period.  Such evidence would include documents indicating the Veteran presented her as his spouse and she presented him as her spouse (medical records, insurance forms, etc.), statements of friends and relatives, or any other documentation corroborating that she and the Veteran held themselves out to the public as man and wife prior to their legally-recognized, contractual marriage.  It is imperative that such documentation indicate that both parties presented the other as their spouse during this period.

2.  The AOJ should contact the appropriate VA Regional Counsel and request the Regional Counsel to prepare a memorandum concerning whether the laws of Spain recognize common-law marriages.  If the Regional Counsel agrees to prepare the requested memorandum, the memorandum should be attached to the electronic claims file.

3.  If the Regional Counsel determines that Spain does not recognize common-law marriage, or if the Regional Counsel does not agree to prepare a memorandum on the matter, request that the appellant submit a statement regarding whether she was aware that Spain does not recognize common-law marriages. 

4.  Thereafter, readjudicate the matter on appeal, to include whether there was a "deemed valid" marriage in this case.  

5.  If the issue on appeal remains denied, the appellant should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




